        Case 1:13-cv-13286-FDS Document 185-4 Filed 04/18/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479 ]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,

       Intervenor-Plaintiffs/Counterclaim-
       Defendants,
         vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




      (PROPOSED) FORM OF ORDER AND FINAL JUDGMENT
         Case 1:13-cv-13286-FDS Document 185-4 Filed 04/18/19 Page 2 of 2



         Upon consideration of Plaintiff-Intervenor Town of Aquinnah’s Motion for Entry of

Final Judgment, the pleadings filed in support and in opposition, and arguments made in open

court, it is hereby Ordered that such Motion be DENIED.

         It is FURTHER ORDERED that FINAL JUDGMENT be entered as follows:

         For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
         (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017) Final Judgment is entered in favor
         of the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah Wampanoag
         Gaming Corporation (collectively “Tribe”).             The Commonwealth of
         Massachusetts, the Town of Aquinnah and the Aquinnah Gay Head Community
         Association are permanently enjoined from asserting jurisdiction over, or
         interfering with, the Tribe’s rights under the Indian Gaming Regulatory Act, 25
         U.S.C. §§ 2701 et seq.


Dated:                                       _________________________________
                                             Honorable United States District Court Judge




                                                2
